Citation Nr: 0201912	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  97-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic migraine headaches with memory loss 
(formerly evaluated as concussion headaches).

2.  Entitlement to an initial evaluation in excess of 10 
percent for torn latissimus dorsi muscle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, in which the veteran was granted 
service connection for concussion headaches and for torn 
latissimus dorsi muscle.  Each of these disabilities was 
rated as 10 percent disabling.  In accordance with Fenderson 
v. West, 12 Vet. App. 119 (1999), the issues in this case 
have been rephrased to reflect that the veteran is appealing 
the initial evaluations assigned for his service-connected 
posttraumatic migraine headaches with memory loss and for his 
service-connected torn latissimus dorsi muscle.  The veteran 
perfected his appeal in December 1996 and the Board reviewed 
his appeal in March 1998.  At that time, the Board remanded 
the appeal for further evidentiary development.
 

FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The old schedular criteria for evaluating dementia 
associated with brain trauma are more favorable to the 
veteran in this case.

4.  The veteran demonstrates occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication; he shows some mild 
memory loss.

5.  The veteran does not show a definite impairment in 
establishing or maintaining relationships and for symptoms 
producing definite industrial impairment; he does not 
demonstrate an occupational decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, and chronic sleep impairment.

6.  The veteran demonstrates moderate disability resulting 
from his torn latissimus dorsi muscle; his disability is 
manifested during vigorous exercise and results in excessive 
fatigability and pain. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 30 percent for posttraumatic migraine headaches 
with memory loss (formerly evaluated as concussion headaches) 
have not been met.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 4.1-4.3, 
4.6, 4.7, 4.124a, Diagnostic Code 8100 (2001); 4.132, 
Diagnostic Code 9304 (1997).

2.  The initial evaluation of 30 percent for posttraumatic 
migraine headaches with memory loss (formerly evaluated as 
concussion headaches) from January 23, 1996, is warranted.  
38 U.S.C.A. § 1155, 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.124a, 
Diagnostic Code 8100 (2001);

3. The schedular criteria for an evaluation in excess of 10 
percent for torn latissimus dorsi muscle have not been met.  
38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 
4.55, 4.56, 4.73, Diagnostic Code 5319 (2001). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000 (hereafter the VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Following a detailed review of the claims folder, the Board 
finds that the RO has fulfilled or surpassed the requirements 
of the VCAA in this matter.   There is no indication of any 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, the RO 
has obtained all pertinent records from VA and private 
medical care providers.

The RO has provided the veteran with two VA examinations.  
There is no indication that there is any evidence that could 
substantiate his claims that has not been obtained.  
Accordingly, while the RO has not sent notice describing how 
the tasks of developing the record are allocated, it has gone 
beyond this requirement by actually obtaining all the 
evidence.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran's posttraumatic migraine headache condition has 
been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(Migraine) and 38 C.F.R. § 4.132, Diagnostic Code 9034 
(Dementia due to head trauma). 

Under Diagnostic Code 8100, migraines with very frequently 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  With characteristic prostrating attacks 
occurring on an average once a month over the last several 
months, a 30 percent evaluation is warranted.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent evaluation 
is warranted.  With less frequent attacks, a noncompensable 
evaluation is warranted.

The Board notes that effective November 7, 1996, during the 
pendency of this claim, the Schedule was amended with regard 
to rating dementia associated with brain trauma.  Diagnostic 
Code 9304, 38 C.F.R. § 4.132.  Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the Board provided the veteran notice of the 
revised regulations in its March 1998 remand.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of both the pre-
1996 and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394 
(1993).

The revised criteria applicable to the appellant's case is 
38 C.F.R. § 4.130, Diagnostic Code 9304 (Dementia Associated 
With Brain Trauma), and it is rated under the General Rating 
Formula for Mental Disorders as follows:

A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is provided where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 10 percent evaluation is provided where there is 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A noncompensable evaluation is provided where there a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.

Under the old criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9034 (effective prior to November 7, 1996), a 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurological symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.   

A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  

A 10 percent evaluation under the old rating criteria is 
warranted when emotional tension or other evidence of anxiety 
is productive of mild social and industrial impairment.

The veteran's service-connected torn latissimus muscle has 
been evaluated  under 38 C.F.R. § 4.73, Diagnostic Code 5319, 
under the "old" rating criteria for muscle injuries 
(effective prior to July 3, 1997), and also under the "new" 
criteria for muscle injuries which took effect during the 
pendency of this appeal (on July 3, 1997).  Under both the 
"old" and "new" criteria, Diagnostic Code 5319 pertains to MG 
XIX, and the involvement of muscles which includes the 
muscles of the abdominal wall.  The disability ratings for 
slight, moderate, moderately severe, and severe MG XIX 
disabilities are noncompensable, 10, 30, and 50 respectively.  
38 C.F.R. § 4.73, Diagnostic Code 5319.

Prior to July 3, 1997, a moderate disability of the muscles 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b), as in effect prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intermuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high-
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area. Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d), as in 
effect prior to July 3, 1997.

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30235 (June 3, 1997).  Under the new rating schedule, 
objective findings of a moderate disability include (1) some 
loss of deep fascia or muscle substance, or some impairment 
of muscle tonus; and (2) loss of power or lowered threshold 
of fatigue when compared to the sound side.  Moreover, 
objective findings of a moderately severe disability include 
the following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56, effective 
July 3, 1997.

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.
 
Service medical records show that the veteran underwent an 
enlistment physical examination in August 1988.  His medical 
history disclosed a head injury and periods of 
unconsciousness.  The examining physician noted a minor 
laceration on the scalp.  No brain damage and no sequelae 
were noted.  The veteran's head was otherwise normal and his 
abdomen was normal.  In February 1990, the veteran underwent 
an examination for occupational exposure to ionizing 
radiation.  The medical history taken at that time indicates 
that the veteran had a bicycling accident in June 1986 in 
which he lost consciousness and suffered a concussion.  He 
was negative for headaches.  A 4-centimeter (cm) scar was 
noted on his forehead.  His head was otherwise normal and his 
abdomen was normal.  When the veteran was examined for a 
rescue swimmer position in June 1992, the history indicated 
several minor head injuries and loss of consciousness once 
for an hour's duration.  A 3-cm. scar was noted on his 
forehead.  No sequelae were noted.

The veteran received emergency care in January 1990 after 
passing out and hitting his head.  The assessment was syncope 
secondary to dehydration and head trauma.  The veteran 
underwent a skull series of X-rays in February 1990, which 
were interpreted to be normal.  In October 1993, the veteran 
presented, complaining of a throbbing bilateral headache of 
five hours duration, preceded by dark spots.  He also 
complained of associated nausea, heaving, and photophobia.  
He stated that he had become agitated and began to 
hyperventilate, which resulted in him passing out.  He gave a 
history of two previous episodes in the last month.  The 
assessment was migraine. 

The veteran underwent a Neurology evaluation in November 
1993.  The exam was normal.  A CT scan was performed and 
interpreted to be normal.  The assessment was "clearly 
stress/tension component but also some migrainous features."  
The veteran presented in March 1994, complaining of bilateral 
throbbing pain behind the eyes, radiating superiorly and 
dorsally with occasional sharp pain shooting in the same 
direction.  The assessment was probable migrainous headache.  
When the veteran followed up the next day, the headache had 
resolved.  He returned the following week, complaining of 
headaches.  The assessment was "migrainous type" headache.  

The veteran sought treatment for a probable migraine headache 
in June 1994.  The assessment was headache, probable 
migraine.  In September 1994, the veteran presented to the 
emergency room (ER), complaining of a migraine headache.  
Their assessment was headaches, possible migraine; rule out 
tension.  The ER referred the veteran to medicine in November 
1994, where he described the headaches as right or left 
temporal holoacranial, throbbing and severe, associated with 
nausea and vomiting, photophobia, and sonophobia.  He stated 
that the headaches occur two to three times per week and 
lasted five to six hours or until he went to sleep or took 
medication.  The assessment was "migraine with aura-neuro 
exam within normal limits...feel these may be much better 
controlled with stress management and minimal medication."  

In March 1995, the veteran complained of having migraine 
headaches for the past two years on a daily basis.  The 
assessment was migraine headache by history.  When the 
veteran was seen in April 1995, he indicated that he was 
doing well on medication and that his headaches were less 
frequent and he had no new symptoms.  The veteran presented 
to the emergency room in May 1995, complaining of headache of 
approximately six hours duration.  He also disclosed that he 
had nausea with vomiting and photophobia.  The assessment was 
headache-migraine.  In August 1995, the veteran complained of 
a severe headache.  Past medical history indicated that the 
veteran had migraines since age 15 or 16 with an increase in 
frequency and severity over the past two years.  The 
assessment was migraine headache.  The veteran followed up in 
September 1995.  He underwent a qualifying examination for 
continued ionizing radiation work in December 1995.  The 
history showed frequent or severe headache.  The examination 
report revealed there was no significant pathology and the 
headaches were not considered disabling.  As part of the 
examination, the veteran underwent a neurological evaluation; 
the impression was migraine headache.

The veteran presented for treatment on several occasions, 
complaining of right upper quadrant (RUQ) abdominal pain.  
The veteran sought treatment in August 1992, stating that he 
initially thought his RUQ pain was a pulled muscle when it 
began in May 1992, but it had become worse.  He noted that 
the pain was worse after meals.   He underwent ultrasound of 
his liver and gallbladder, which was interpreted to be a 
normal RUQ ultrasonography.  In January 1993, the veteran 
complained of continued RUQ pain after experiencing 
approximately one minute of sharp, stabbing pains in the RUQ 
that dissipated into a dull throb.  A RUQ ultrasound was 
taken and interpreted to be normal.  The assessment was 
muscle pain of unclear etiology; possible muscle tear with 
poor healing.  The veteran underwent an evaluation by General 
Surgery in January 1993 for RUQ pain for the previous six 
months.  The assessment was "patient with ulcer-like pain 
superimposed on muscle pain."  The veteran returned for 
treatment in February 1993.  He gave a six-month history of 
RUQ pain that began after doing three to four sit-ups.  The 
pertinent assessment was RUQ pain-probably musculoskeletal.    
The veteran sought treatment for recurrent RUQ pain in August 
1993.  The assessment was muscle strain versus scar tissue 
formation.  When the veteran followed up in September 1993, 
the assessment was again muscle strain.  The veteran 
complained on two occasions in November 1993 of intermittent 
pain with occasional sharp pain.  The assessments were 
musculoskeletal pain and musculoskeletal right upper quadrant 
pain.  A CT scan was performed and interpreted to be normal.  
In September 1994, the veteran complained of left-sided 
abdominal pain for an hour's duration, which began after 
swimming.  The assessment was muscle strain.

Post-service, the veteran underwent a VA general physical 
examination in January 1996.  The veteran's current complaint 
was that he had pain in the right upper quadrant that 
occurred during sit-ups the first time and he had to stop the 
sit-ups because of a severe, penetrating pain.  The 
examination indicated the following pertinent findings:

There were no palpable or tender cervical or inguinal lymph 
nodes.  The pupils were equal and reactive to light.  
Extraocular muscles were normal.  The veteran indicated a 
history of pneumonia at boot camp, but denied shortness of 
breath, chest pains, and palpitations.  The veteran's 
abdominal pain was located at the right costal margin.  He 
reported that it feels like there is a deformity in that 
area.  There was discomfort at the lower rib cage of the 
right side where there is evidence of a deformity of the 
abdominal wall, which seems to be a torn muscle.  The abdomen 
was soft and depressible; peristalsis was present.  There 
were no masses, tenderness, or visceromegaly.  The diagnosis 
was torn abdominal muscle, probably the latissimus dorsi.

The neurological examination disclosed a medical history of 
passing out while waiting for a dental examination during his 
first week at boot camp.  The veteran indicated that he fell 
and hit the back of his head on the floor.  He had little 
memory of what occurred three to four hours following the 
incident.  His current complaint was headaches two to three 
times a week.  The veteran reported that the first severe 
headache happened while he was hiking.  The veteran may also 
have hyperventilated during this episode.  He also reported 
that he passed out during two other headache attacks.  The 
veteran reported dehydration and a severe shortage of sleep, 
but he recognized no specific precipitating factors.  He did 
think that the frequency of headaches increased when he 
maintained poor posture, such as sitting in a slumped 
position.  The pertinent diagnosis was posttraumatic 
headaches with normal neurologic examination, not 
incapacitating in nature.

The veteran underwent a VA physical examination in March 
1999.  Regarding his medical history, the veteran reported 
that he sustained a sharp, intense pain in his right 
epigastric region in 1992, while doing a vigorous number of 
sit-ups in a set amount of time.  He noted an indentation in 
that region of his abdomen "where the muscle was intending to 
insert."  Since his initial injury, the veteran has noticed a 
large palpable defect in the right side of his abdominal wall 
and has experienced extensive fatigability during exercise 
that has prevented him from attaining his optimal physical 
shape.  He has had physical therapy and rehabilitation and 
has tried analgesics and muscle relaxants, but none of these 
have relieved his pain resulting from the abdominal rupture.  

The physical examination revealed a 4 X 2-cm palpable 
muscular defect in the right upper quadrant of the patient's 
abdominal wall consistent with a rupture of an external 
oblique abdominal muscle fiber.  The patient is able to take 
a deep breath with approximately 5-6 cm of diaphragmatic 
excursion on deep inspiration.  The veteran stated that 
although he is asymptomatic at that time, when he engages in 
vigorous activity and his respiratory rate increases, he 
experiences excessive fatigability and pain in that region.  
The veteran was nontender over the region of the defect.  No 
evidence of any abdominal wall hernia was noted.  The 
pertinent diagnosis was a right external oblique muscle 
rupture.  In the general remarks, the examining physician 
reiterated the veteran's statements concerning excessive 
fatigability and excessive pain preventing the veteran from 
engaging in any sustained aerobic activity and reaching the 
optimal level of physical fitness.

The veteran underwent a neurological examination in March 
1999.  He offered essentially the same medical history as 
that provided for the January 1996 VA examination.  His 
current complaint was headaches 2-3 times a week, described 
as mainly right frontal, temporal, throbbing headaches with 
nausea, photophobia, and phonophobia.  He stated that the 
headaches are relieved by sleep and being in a dark room.  He 
has taken caffeine, Elavil, and Motrin; he currently takes 
Depakote 250 milligrams (mg) b.i.d. and Imitrex 25 mg, which 
provide mild to moderate relief.  The veteran also reported 
memory problems and forgetting things frequently, including 
his social security number.  The physical examination 
revealed the veteran was awake, alert, and oriented times 
three.  His cortical function was intact.  His cranial nerves 
II through XII were normal.  Motor was 5/5 in all 
extremities.  Deep tendon reflexes were symmetrical and there 
were no sensory deficits and no cerebellar signs.  Gait was 
normal.

The report summarized the examination as follows:

The veteran has a history of head trauma with a concussion in 
1990.  His neurological history and the examination are 
consistent with mild to moderate post concussion syndrome 
manifesting itself with mild memory loss problems and 
occasional episodes of loss of consciousness.  The history is 
also consistent with moderate vascular headaches, mainly in 
the right frontal temporal area with nausea and vomiting, 
photophobia, and phonophobia.  The headaches are mainly 
vascular in origin with no structural pathology, as the 
magnetic resonance imaging was normal.  It is unclear whether 
the vascular headaches are related to the head concussion in 
1990, since the headaches began three years after the head 
concussion.  Although concussions are known to trigger off 
posttraumatic migraines, there is no evidence to suggest 
whether the headaches are related to the concussion.  The 
veteran does, however, have evidence of post concussion 
syndrome with his complaints of recent memory problems.  The 
examiner recommended that the veteran's present medications 
be optimized and titrated for better control of his 
headaches.  No other abnormalities were found on the 
neurological examination.

II. Analysis

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim, 
it is allowed.  Id.  When a question arises as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating, otherwise 
the lower rating will be assigned. 38 C.F.R. §§ 4.3, 4.7 
(2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2001).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2001).  

As noted earlier, the Schedule was amended with regard to 
rating dementia associated with brain trauma.  Diagnostic 
Code 9304, 38 C.F.R. § 4.132.  Because the veteran's claim 
was filed before the regulatory change occurred, the Board 
must undertake a three-part analysis: 1) Determine whether 
the intervening change is more favorable to the veteran, 
which may require application of each version of the 
regulations to the facts of the case; 2) If the amendment is 
more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  The 
Board has carefully considered all evidence of record in 
light of the applicable regulations and in the Board's view, 
the old criteria, effective prior to November 7, 1996, are 
more favorable to the veteran.  See Karnas and VAOPGCPREC, 
supra.  The old criteria are more favorable to the veteran 
because they do not require that his disability manifest 
itself in very specific symptoms, as outlined and required by 
the new criteria.  It is also at least arguable that the old 
criteria for the 70 and 100 percent ratings are more 
stringent than the new criteria for those ratings. 

A review of the record indicates that the veteran does not 
meet the criteria for a rating in excess of 10 percent under 
the old criteria.  In order to meet the old criteria for a 30 
percent evaluation, the veteran must show a definite 
impairment in establishing or maintaining relationships and 
for symptoms producing definite industrial impairment.  There 
is no evidence of record that the veteran's headache 
disability has affected his social or business relationships 
in any definite fashion.  Likewise, there is no evidence that 
his headache disorder has resulted in definite industrial 
impairment.  The evaluations related his description of two 
or three severe headaches per week, but they are 
characterized as not incapacitating at the 1996 VA 
examination.   

The Board finds that the veteran does not meet the criteria 
for a 30 percent rating under the new criteria.   The 
evidence does not demonstrate an occupational decrease in 
work efficiency or intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss. 
It follows from the above analysis that the current 
complaints and findings fall well short of meeting or 
approximating the criteria for a rating above 30 percent 
under either the new or the old criteria.

Criteria for a 50 percent rating under Diagnostic Code 8011 
clearly have not been met because the evidence does not show 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The Board notes the 
veteran's assertion that the March 1999 examination is 
inadequate because it fails to discuss whether Diagnostic 
Code 9304 or 8011 is more appropriate.  However, as noted 
earlier, the veteran has been evaluated under both diagnostic 
codes and there is no evidence in the record that he meets 
the criteria in either code for an evaluation in excess of 30 
percent.  Accordingly, it is impossible to believe that a new 
VA examination to determine which of these is the most 
appropriate diagnostic code would change the outcome on this 
record.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
("strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in the Court's unnecessarily imposing 
additional burdens on the [Board of Veterans' Appeals] and 
[the Department of Veterans Affairs] with no benefit flowing 
to the veteran.")

A review of the record does not demonstrate that the 
veteran's migraines render him physically exhausted or 
powerless.  The veteran indicated at the January 1996 VA 
examination that he passed out on two occasions during two 
headache attacks; there is nothing in the record to suggest 
that this occurs on a regular basis.  He also disclosed that 
the headaches are relieved by going to sleep or being in a 
dark room.  In light of the frequency of the headaches and 
the source of his relief, and giving the veteran the benefit 
of the doubt, the Board finds a 30 percent rating under 
Diagnostic Code 8100 is appropriate.  The Board notes that 
there was a diagnosis of migraine headaches on numerous 
occasions in service; the veteran complained of having 
headaches two to three times per week while still in service 
and when examined in January 1996.  Accordingly, the Board 
finds that the veteran is entitled to a 30 percent evaluation 
from January 23, 1996. 

The Board notes that the veteran's posttraumatic migraine 
headaches with memory loss disability has not varied 
significantly over the appeal period.  Therefore, the Board 
finds that staging is not for application.

The rating criteria, including § 4.56 do not specifically 
address a muscle tear as opposed to a missile injury from a 
bullet or fragment.  Therefore, the evaluation of his muscle 
injury disability is by analogy.  The Board finds that the 
veteran does not meet the criteria for a 30 percent rating 
for his service-connected torn latissimus dorsi muscle under 
Diagnostic Code 5319.  The evidence establishes that his 
initial injury in service was either a serious strain or an 
apparent tear of a muscle, identified post-service as the 
latissimus dorsi muscle.  There is an indication in the 
service medical records that the healing of any tear was poor 
and the disorder was symptomatic with vigorous exercise like 
sit ups.  There was no penetration of muscle tissue, nor was 
there any actual loss of muscle substance or deep fascia.  
There is no question of a bone injury, infection or 
debridement.  The absence of loss of muscle tissue or deep 
fascia, as well as the absence of bone injury, infection or 
debridement, by themselves, would fundamentally rule out a 50 
percent rating under Code 5319 under the old or new criteria.  
Moreover, the absence of such factors is a serious challenge 
to a rating at the 30 percent level under either criteria.

Post service, the veteran's description of his disorder is 
consistent and credible.  Essentially, the disorder is 
symptomatic during or after vigorous physical activities that 
prompt him to breathe deeply.  He has reported excessive 
fatigability under these circumstances.  Objectively, 
examiners have noted a palpable deformity.  This, however, is 
the only positive objective finding.  Palpation does not show 
tenderness, a hernia or a mass.  The veteran could take a 
deep breath with approximately 5-6 cm of diaphragmatic 
excursion on deep inspiration.  In essence, the disorder does 
not produce symptomatic manifestations in ordinary 
activities.  It is symptomatic where strenuous, aerobic type 
exertions are involved; however, the Board does not find that 
is a limitation in the average employment setting.  

While it is arguable that the muscle tear does not impair 
average employment, the Board finds that the veteran's 
description of his symptoms, and the objective findings, 
indicate his disability is more than slight, but 
substantially less than moderately severe.  Based on these 
evaluations, the Board finds that a 10 percent rating is 
warranted.  The Board has evaluated the torn latissimus dorsi 
muscle disability under pre-1997 and post-1997 versions of 
§ 4.56 and finds that a 10 percent rating is appropriate 
under both versions.  The disability has not changed and the 
rating criteria do no contain a substantive difference that 
would merit any consideration on the facts of this case.

The Board notes that the veteran challenges the adequacy of 
the VA examination for failure to discuss 38 C.F.R. §§ 4.45, 
and 4.59 issues.  The Board notes first that § 4.45 applies 
to the joints, and the service-connected disability does not 
involve a joint.  With respect to pain on motion as noted in 
§ 4.59, the Board must point out that § 4.56 clearly 
contemplates manifestations such as loss of power, weakness, 
lowered threshold of fatigue, and fatigue-pain.  Thus, to 
award a rating based on the factors identified under § 4.59 
separately, and then rate the same manifestations under § 
4.56 would be pyramiding (awarding two ratings based on the 
same disabling manifestations), which is prohibited by the 
rating schedule.  38 C.F.R. § 4.14 (2001).  Review of the 
most recent examination report, March 1999, reveals that all 
subjective findings necessary for evaluation of the veteran's 
torn latissimus dorsi muscle disability were observed and 
recorded.  Specifically, the report includes observations of 
the RUQ area and a diagnosis of torn latissimus dorsi muscle, 
and a thorough medical history, including "extensive 
fatigability during exercise" and pain.  The examiner not 
only includes this in the history, but also reiterates these 
symptoms in his general remarks.  The examination also 
reflects the objective findings relating to these subjective 
complaints as noted above.  The Board finds that the 
examination was complete and adequate.   

The Board again notes that the veteran's torn latissimus 
dorsi muscle disability has not varied significantly over the 
appeal period.  Therefore, the Board finds that staging is 
not for application.


ORDER

Entitlement to an initial evaluation of 30 percent for 
posttraumatic migraine headaches with memory loss (formerly 
evaluated as concussion headaches) is granted from January 
23, 1996.

Entitlement to an initial evaluation in excess of 10 percent 
for torn latissimus dorsi muscle is denied.

	
__________________________
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

